Title: John Adams to Abigail Adams, 4 February 1799
From: Adams, John
To: Adams, Abigail


          
            Phyladelphia Feb. 4. 1799
            The Solitairian of Markett Street to his dearest Friend
          
          Yours of 25 Ult. is recd.— Thomas is to Sett off from N. York to day for Quincy and I wish him a pleasant Journey, which the fine Weather and convenient Snow promises. An happy Sight of his Friends, will come of course, without Accidents. He found his Father, forty Years Older than when he left him, and if he finds his Mother advanced only ten, it may be an agreable disappointment to him.— But if We should live ten Years longer I Suppose We shall begin like the Hero of Prussia to think ourselves young at least, not old. I rejoice that P. Willard is restored to his Family Friends & the Public. Mr Gerry has seen the Communication and the Annotations. I Should be glad to know the public Opinion of both. I Shall not commit to writing any Remarks upon the Conduct of such great Men as Ministers of state & Ambassadors. I agree with you, that voluble old Women or handsome young ones, are the best Ambassadors to Some Courts & Governments. I wish some Power or other would send You to me in the first Character.
          Tell Mr Porter that I wish to have the best manure upon the Hill and enough of it to give the Land a good dressing.
          
            J. A
          
        